AO 91 (Rev 8/01) Criminal Complaint tes KP 15499140 —5 4 £2
United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

/
UNITED STATES OF AMERICA ‘ .
NT : CRIMINAL COMPLAINT
Enrique Barrera PRINCIPAL . Case Number:
YOB: 2000

Mexico M-1 8-2602-M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following i is true and correct to the best of my

knowledge and belief. On or about December 18, 2018 in ‘Starr County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Arnol Isael Hernandez-Chirinos, a national of Honduras, and
Onis Esmeralda Luna-Hernandez, a national El Salvador, along with one (1) other undocumented alien, fora
total of three (3), who had entered the United States in violation of law, did knowingly transport, or move or
attempted to transport said aliens in furtherance of such violation of law within the United States, that:is, from
a location near Roma, Texas to the point of arrest near Roma, Texas;

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY ;
I further state that I am a(n) U.S. Senior Border Patrol Agent and: that this complaint is based on the
following facts:

?

On December 18, 2018, Border Patrol Agents observed several subjects crossing the river from
Mexico into the United States (U.S.) riverbank. The raft was observed crossing near the “Purple
Apartments” in Roma, Texas. This area is commonly used by smugglers to pick up undocumented
aliens and transport them further into the interior of the U.S.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [Xlves LI No

peda. Ladd fod | Oe | bah.

 

 

A ppraved 2,

  

 

Signature of Complainant \
lol yo) O
Julio C. Pefia Senior Patrol Agent
Sworn to before me and subscribed in my, presence, Printed Name of Complainant
December 20, 2018 ~ B-.S S4,A, at McAllen, Texas

 

 

Date

: City State
Juan F. Alanis , U. S. Magistrate Judge “ ( We

Name and Title of Judicial Officer BE gnature of Judicial Officer .
Case 7:18-i-(QNFTED STATES DISTRIET COURTS Pave 2 0f 3
| SOUTHERN DISTRICT OF TEXAS
-McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-18-2602-M
RE: Enrique Barrera

CONTINUATION:.

A short time later, Agents observed a white GMC Sierra pickup truck park nearby when
several suspected undocumented aliens emerged from the brush and attempted to board it. An
agent immediately approached the pickup truck, identified himself as a Border Patrol Agent,
and instructed the driver to turn the vehicle off. Simultaneously, the agent observed several
suspected aliens board the bed of the truck and others run back towards the brush.

~ The driver refused to comply with the Agents' command and proceeded to drive away at a
high rate of speed. The information was relayed to mobile Agents and camera operators.
Shortly thereafter, a nearby Agent observed the truck nearby and with the help of camera
operators, managed to follow it to a location where three suspected aliens were observed
jumping out from the bed of pickup. Additional Agents responded and apprehended the three
subjects. Arno] Isael Hernandez-Chirinos, Onis Esperanza Luna-Hernandez, and the
additional subject were all determined to be illegally present in the United States.

Camera operators continued to follow the truck and provided mobile Agents with the
_vehicle’s direction ‘of travel. A mobile Agent activated his emergency equipment in an -

attempt to get the truck to stop; however, the truck continued to speed away. A short time

later, camera operators observed the vehicle come to a stop and the driver bailing out. Camera

operators guided Agents to the driver and managed to apprehend him. The driver was

identified as Enrique Barrera, a United States Citizen. A search of Barrera revealed the GMC
_Sierra’s ignition key.

All subjects were placed under arrest and transported to the Rio Grande City Border Patrol
Station to be process accordingly. 7

PRINCIPAL STATEMENT:
Enrique Barrera was read his Miranda Rights. He understood and agreed to provide a sworn
statement.

Barrera stated he was just driving around and visiting his grandmother in Escobares when he
was apprehended by Border Patrol. Barrera claims he was driving his white 2008 GMC truck
and he fled because he panicked when he saw law enforcement. Barrera stated he was by
himself and denied any knowledge of picking up undocumented aliens.

Page 2
Case 7:18-mi- GRATED STATES TISTRIET COURS Pave 2 of 3
| SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-18-2602-M
RE: Enrique Barrera

CONTINUATION:

MATERIAL WITNESSES STATEMENTS:
Arnol Isael Hernandez-Chirinos and Onis Esperanza Luna-Hernandez were read their
Miranda Rights. Both understood and agreed to provide a sworn statement.

Hernandez, a citizen of Honduras, stated he paid $100 Mexican Pesos to be smuggled into
the United States. Hernandez stated he illegally crossed the river with about eight people.
Hernandez stated the guide instructed them to walk towards a specific landmark and was

_ told a white pickup truck would be waiting at that exact landmark. Hernandez stated the
group ran towards the landmark and observed the vehicle he was told would pick them up,
he also stated that only four people out of the group were able to jump onto the bed of ‘the
pickup truck. Once on the pickup truck, the driver immediately sped away and began driving
very erratically. Hernandez stated he saw the people bouncing and hurting themselves on the
bed of the truck. Hernandez stated as he heard sirens, the vehicle suddenly came to a stop
and the driver yelled “everyone get off!” Hernandez stated the people on the bed jumped off

and the driver sped away.

Luna, a citizen of El Salvador, stated an acquaintance made the smuggling arrangements and
was to pay $12,000 USD. Luna claims they were told a white pickup truck would pick them
up. After crossing the river along with three other subjects, Luna stated they ran towards the
white truck and the truck turned his lights on. Luna claims they climbed onto the bed of the
truck and the truck took off at a high rate of speed. Luna stated she feared for her life
because she was thrown in the air when the truck hit a pothole. After traveling a few blocks,
Luna stated the driver stopped, opened the door, and instructed them to get off and to wait
for him there.

Page 3
